DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the on-board network device comprises a test device configured to check a predetermined OK criterion in the second on-board network branch while the at least one switching element connects the connection device to the first on-board network branch, and wherein the control device is configured to switch the at least one switching element to the second on-board network branch only in the event of the test device signaling that the OK criterion has been met in the second on-board network branch.
In regards to claim 11, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the on-board network device comprises a test device configured to check a predetermined OK criterion in the second on-board network branch while the at least one switching element connects the connection device to the first on-board network branch, and wherein the control device is configured to switch the at least one switching element to the ATTORNEY DOCKETPATENT APPLICATION 70255.12092117/057,603 7 second on-board network branch only in the event of the test device signaling that the OK criterion has been met in the second on-board network branch.
In regards to claim 12, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claim 21, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the control device is configured to one or more of: switch the at least one switching element in the case of a residual amount of energy of the buffer storage being smaller than a predetermined minimum threshold, and switch the at least one switching element with at least one predetermined switching rate.
In regards to claim 22, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the control device is configured to one or more of: switch the at least one switching element in the case of a residual amount of energy of the buffer storage being smaller than a predetermined minimum threshold, and switch the at least one switching element with at least one predetermined switching rate.
In regards to claim 23, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
switching the at least one switching element in the case of a residual amount of energy of the buffer storage being smaller than a predetermined minimum threshold, and switching the at least one switching element with at least one predetermined switching rate.
In regards to claim 24, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claim 25, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein an additional on-board network branch is electrically connected to a connection point between the connection device and the switching element by a fuse element; and wherein the fuse element is configured to interrupt the electrical connection of the additional on-board network branch to the connection point if an electrical current flowing in the additional on-board network branch is greater than a trigger threshold.
In regards to claim 26, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
interrupting the electrical connection of the additional on-board network branch to the connection point if an electrical current flowing in the additional on-board network branch is greater than a trigger threshold.
In regards to claim 27, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the control device is configured to, after switching, hold the new switching state of the at least one switching element for a predetermined minimum period.
In regards to claim 28, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claim 29, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein after switching, the new switching state of the at least one switching element is held for a predetermined minimum period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/ALEX W LAM/Examiner, Art Unit 2842           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842